      Case 1:20-cv-10626-PBS Document 11 Filed 08/28/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

STEPHEN STOUTE,                     )
                                    )
          Plaintiff,                )
                                    )
          v.                        )      C.A. No. 20-10626-PBS
                                    )
JEANNETTE CINTRON WHITE, et         )
al.,                                )
                                    )
          Defendants.               )


                                 ORDER

                           August 28, 2020
Saris, D.J.

     For the reasons stated below, the Court orders that this

action be DISMISSED without prejudice.

     Pro se litigant Stephen Stoute filed a motion for leave to

proceed in forma pauperis and a civil complaint against the City

of Chelsea, two of its employees, and a towing company.          Stoute

claims that the defendants wrongfully (1) attempted to “extort”

money from him by “handing out presentments (tickets) to the

Plaintiff for an allegedly invalid inspection sticker,” Compl.

¶ 2; and (2) towed his car without a warrant after he failed to

pay the tickets.    Stoute asserted claims under 42 U.S.C. § 1983

for violations of his rights under the Fourth and Fourteenth

amendments.    He also asserted claims under 18 U.S.C. § 875 and

42 U.S.C. § 1981.
      Case 1:20-cv-10626-PBS Document 11 Filed 08/28/20 Page 2 of 3



     On July 15, 2020, the Court issued an order (ECF #8) in

which the Court granted Stoute’s motion for leave to proceed in

forma pauperis and directed him to file an amended complaint

within 35 days.    The Court found that Stoute’s claim failed to

state a claim upon which relief could be granted.

     On July 24, 2020, Stoute filed a motion for recusal (ECF

#9) and a motion to compel discovery (ECF #10).        In the motion

for recusal, Stoute objects to the Court’s conclusion that the

complaint had not stated a claim upon which relief may be

granted.    He also claims that the Court’s actions were invalid

because the undersigned was required, under 22 U.S.C. § 611, to

register as a foreign agent but failed to do so.         He also claims

that the Court appears to have “personal knowledge of the matter

or leaked information that anyone would conclude as a bias,” and

“is acting as a lawyer defending the Defendants.”         Mot. to

Recuse ¶¶ 4-5.    In the motion to compel discovery, he asks the

Court to provide proof of the undersigned’s “Foreign Agent

Registration Statement,” oath of office, and “Anti-bribery

statement.”    Mot. to Compel at 1.

     The Court will deny the Stoute’s motions for recusal and to

compel.    In determining that Stoute’s complaint failed to state

a claim upon which relief could be granted, the Court relied

solely on the factual matter set forth in the pleading.          Stoute
                                   2
      Case 1:20-cv-10626-PBS Document 11 Filed 08/28/20 Page 3 of 3



has not set forth any basis for which the impartiality of the

undersigned “might reasonably be questioned,” 28 U.S.C.

§ 455(a), or for recusal based on any of the circumstances

enumerated in 28 U.S.C. § 455(b).      Further, Stoute’s assertion

that the undersigned is an agent of a foreign principal is

without any basis.

     The deadline for Stoute to file an amended complaint was

August 19, 2020.    He has not filed an amended complaint, and

nothing in the motions he filed on July 24, 2020 changes the

Court’s conclusion that he failed to state a claim upon which

relief may be granted.

     Accordingly:

     1.   This motions for recusal and to compel are DENIED.

     2.   For the reasons stated in the Court’s July 15, 2020

order, this action is DISMISSED without prejudice for failure to

state a claim upon which relief may be granted.        This action is

also DISMISSED without prejudice for failure to comply with the

Court’s order to file an amended complaint.


     SO ORDERED.

                                /s/ Patti B. Saris
                               PATTI B. SARIS
                               UNITED STATES DISTRICT JUDGE



                                   3
